DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 8, 10-12  are rejected under 35 U.S.C. 103 as being unpatentable over Harris (US 2009/0071949) in view of Fujiwara (US 9776273)
As Per Claim 1, Harris discloses a welding-type power supply [abstract], comprising: 
power conversion circuitry [Fig. 2, #13] configured to convert input power to welding-type power [Par. 31; “…The welding power supply 3 is illustrative as a switching inverter and is not intended to be limiting in any way. In the current embodiment, three phase power 6, shown by input power lines L1, L2 and L3 schematically represented in FIG. 2, may be directed to a power source rectifier 8 that produces an output signal through conductors 10, of which a DC signal may be directed to the input of an inverter 13…. The inverter 13 may include a transformer 15 having primary and secondary windings in a manner well known in the art. Output from the secondary windings may be directed to rectifier 18 providing positive and/or negative supply power to power output terminals 23a, 24a, respectively, which may be connected to studs 23, 24….”] having at least one of an alternating current (AC) waveform or a pulse waveform [Par. 31; “…Persons of ordinary skill in the art will readily understand the application of the embodiments of the subject invention to welding power supplies including both DC and AC output power as well as switched mode power supplies…” the reference explicitly discloses an AC output power (AC Waveform). Moreover in Par. 32; “…Operation of the welder 1 in this way will successfully control the inverter 13 by way of controller 27 to produce the desired waveform in the welding process….”]; and 
control circuitry [Fig. 1, #27] configured to:
 determine an amperage parameter of the welding-type power [Par. 32; “…Feedback signals from the sense leads may be communicated to the controller 27 for use in adjusting the power output signal in compensating for power losses as may be incurred, for example, from the welding cables, switching devices and the like. In this way, a welding sequence or a welding profile may be implemented to control the current across electrode E and work piece W at each instance of the welding process. Operation of the welder 1 in this way will successfully control the inverter 13 by way of controller 27 to produce the desired waveform in the welding process.…” moreover in Claim 20; “…a first welding profile setting is selected from the group comprising: gas pre-flow, start current, upslope current, peak current, background current, frequency, on-time peak percentage, downslope current, finish current, post-flow, AC frequency, and AC balance…” the reference explicitly discloses the controller is modifying a welding sequence, in which said welding sequence includes a, for example, peak current (an example of one of the amperage parameter) ];
control the power conversion circuitry [Fig. 2, #13] to output the welding-type power at the determined frequency [Claim 13; “…the welding profile includes one or more operating parameters; and, wherein the one or more operating parameters include at least one of: ….an AC frequency parameter…”] and based on the amperage parameter. [Par. 32; “….Feedback signals from the sense leads may be communicated to the controller 27 for use in adjusting the power output signal in compensating for power losses as may be incurred, for example, from the welding cables, switching devices and the like. In this way, a welding sequence or a welding profile may be implemented to control the current across electrode E and work piece W at each instance of the welding process. Operation of the welder 1 in this way will successfully control the inverter 13 by way of controller 27 to produce the desired waveform in the welding process…” moreover in Par. 35; “…one or more TIG welding parameters which may include:….Start Current 77, ….Peak Current 81 ….” the reference clearly discloses the controller (27) controls the inverter (13) to produce desired waveform in the welding process, in which the parameters of said welding process include an AC frequency (determined frequency) and one or more of a peak current (an amperage parameter)]
Harris does not disclose based on the amperage parameter, determining a frequency of the AC waveform or the pulse waveform. 
Fujiwara, much like Harris, pertains to an arc welding method and arc welding apparatus [abstract] 
Fujiwara discloses the control circuity configured, based on the amperage parameter, determine a frequency of the AC waveform or the pulse waveform. Col. 6, Lines 63-67; “…Pulse waveform controller 13 includes a table or a relational expression correlating the set current, pulse waveform, pulse frequency and the number of pulses with each other…” ] moreover in [Col. 7, Lines 1-5; “…Pulse waveform controller 13 determines that a predetermined number of pulse waveforms are output at a predetermined frequency based on the set current…”]
Fujiwara discloses the benefits of determining a frequency based on the amperage parameter in that it aids in suppressing the generation of weld defects by being able suppress the irregular short circuits. [Col. 9, Lines 10-15] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the controller as taught by Harris in view of the controller as taught by Fujiwara to further include based on the amperage parameter, determine a frequency of the AC waveform or the pulse waveform to aid in suppressing the generation of weld defects by being able suppress the irregular short circuits. [Col. 9, Lines 10-15]
As Per Claim 2, Harris discloses wherein each cycle of the AC waveform comprises an electrode negative portion and an electrode positive portion. [Par. 31; “…The controller 27 may also be capable of alternating power delivered to the studs from between negative and positive within a range of frequencies suitable for numerous types of welding applications….” Moreover as shown in Fig. 7-8, the waveforms clearly show negative/positive portions]
As Per Claim 3, Harris discloses wherein the amperage parameter comprises at least one of an average current, a root-mean-square (RMS) current, a peak current, an electrode negative peak current, an electrode negative commutation current, an electrode positive peak current, or an electrode positive commutation current. [Par. 35; “…Accordingly, the display 60 may depict a graphical representation 72 showing one or more TIG welding parameters which may include: Pre-Flow 75, Start Current 77, Upslope 79, Peak Current 81, Background Current 83, Frequency 85, On-Time Peak percentage 87, Downslope 89, Finish Current 91, Post-Flow 93, AC Frequency 95, and AC Balance 97….”]
As Per Claim 4, Harris discloses further comprising an operator interface  [Fig. 3, #57] comprising an input device [Fig. 4, #66] configured to receive the amperage parameter. [Par. 35; “…To access the various parameters for the purpose of changing its value, the operator may depress the input selector 66 to highlight a particular parameter. Accordingly, the operator may cycle through the entire welding sequence by subsequently depressing the input selector until the desired welding parameter is highlighted. For example, the operator may depress the input selector 66 until the Pre-Flow 75 parameter is highlighted, illuminated or otherwise indicated….”as further explained in the Office Action, Harris explicitly discloses that the various parameters includes an amperage parameter “…Par. 35; “…one or more TIG welding parameters which may include:….Start Current 77, ….Peak Current 81 ….”, and that the reference explicitly discloses using the input device (66) to set (receive) said amperage parameter) ]
As Per Claim 5, Harris discloses wherein the operator interface [Fig. 3, #57]  is configured to receive an input modifying the frequency from the determined frequency [Par. 35; “…Accordingly, the display 60 may depict a graphical representation 72 showing one or more TIG welding parameters which may include: Pre-Flow 75, Start Current 77, Upslope 79, Peak Current 81, Background Current 83, Frequency 85, On-Time Peak percentage 87, Downslope 89, Finish Current 91, Post-Flow 93, AC Frequency 95, and AC Balance 97. To access the various parameters for the purpose of changing its value, the operator may depress the input selector 66 to highlight a particular parameter. Accordingly, the operator may cycle through the entire welding sequence by subsequently depressing the input selector until the desired welding parameter is highlighted….”], wherein the control circuitry is configured to use the modified frequency. [Par. 13; “…a controller operable to adjust the power supply output responsive to a welding profile and a user interface capable of storing and/or communicating a welding profile to the controller…”]
As Per Claim 8,  Harris discloses the operator interface [Fig. 3, #57] is configured to output an indication of the modified frequency with respect to the determined range of frequencies [Fig. 8; the figure clearly shows that an indication of the modified frequency (i.e. 120Hz) is outputted].
Harris does not disclose wherein the control circuitry is configured to determine a range of frequencies based on the amperage parameter.
Fujiwara, much like Harris, pertains to an arc welding method and arc welding apparatus [abstract] 
Fujiwara discloses the control circuitry is configured to determine a range of frequencies based on the amperage parameter. [Col. 6, Lines 63-67; “…Pulse waveform controller 13 determines the pulse waveform , pulse frequency , and the number of pulses suitable for each current set in set current setting part 17…”] 
Fujiwara discloses the benefits of determining a frequency based on the amperage parameter in that it aids in suppressing the generation of weld defects by being able suppress the irregular short circuits. [Col. 9, Lines 10-15] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the controller as taught by Harris in view of the controller as taught by Fujiwara to further include wherein the control circuitry is configured to determine a range of frequencies based on the amperage parameter to aid in suppressing the generation of weld defects by being able suppress the irregular short circuits. [Col. 9, Lines 10-15]
As Per Claim 10, Harris discloses wherein the control circuitry [Fig. 2, #27] is configured to determine at least one of a pulse peak current time, a pulse peak current percentage, a pulse background current time, a pulse background current percentage, an AC waveform type, or a weld circuit inductance [Claim 20; “…gas pre-flow, start current, upslope current, peak current, background current, frequency, on-time peak percentage, downslope current, finish current, post-flow, AC frequency, and AC balance…”],
Harris does not disclose wherein the control circuitry is configured to determine the frequency based on the amperage parameter and at least one of the pulse peak current time, the pulse peak current percentage, the pulse background current time, the pulse background current percentage, the AC waveform type, or the weld circuit inductance.
Fujiwara, much like Harris, pertains to an arc welding method and arc welding apparatus [abstract] 
Fujiwara discloses wherein the control circuitry is configured to determine the frequency based on the amperage parameter and at least one of the pulse peak current time, the pulse peak current percentage, the pulse background current time, the pulse background current percentage, the AC waveform type, or the weld circuit inductance. [Col. 5, Lines 45-52; “…The change between peak current PP and base current PB is controlled with predetermined current changing gradient di / dt ( the amount of current per unit time) or a rising time and a falling time….so that a predetermined number of pulses are output at a signal at a predetermined pulse frequency…”]
Fujiwara discloses the benefits of determining a frequency based on the amperage parameter in that it aids in suppressing the generation of weld defects by being able suppress the irregular short circuits. [Col. 9, Lines 10-15] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the controller as taught by Harris in view of the controller as taught by Fujiwara to further include the control circuitry is configured to determine the frequency based on the amperage parameter and at least one of the pulse peak current time, the pulse peak current percentage, the pulse background current time, the pulse background current percentage, the AC waveform type, or the weld circuit inductance to aid in suppressing the generation of weld defects by being able suppress the irregular short circuits. [Col. 9, Lines 10-15]
As Per Claim 11, Harris discloses wherein each cycle of the pulse waveform [Fig. 5, #72] comprises a peak current [Fig. 5, #81] and a background current [Fig. 5, #83].
As Per Claim 12, Harris discloses all limitations of the invention except wherein the control circuitry is configured to determine the frequency of the AC waveform or the pulse waveform based on a selected one of a plurality of predetermined relationships between the frequency and the amperage parameter.
Fujiwara, much like Harris, pertains to an arc welding method and arc welding apparatus [abstract] 
Fujiwara discloses wherein the control circuitry is configured to determine the frequency of the AC waveform or the pulse waveform based on a selected one of a plurality of predetermined relationships between the frequency and the amperage parameter. [Col. 7, Lines 1-5; “… Pulse waveform controller 13 determines that a predetermined number of pulse waveforms are output at a predetermined frequency based on the set current…”] 
Fujiwara discloses the benefits of determining a frequency based on the amperage parameter in that it aids in suppressing the generation of weld defects by being able suppress the irregular short circuits. [Col. 9, Lines 10-15] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the controller as taught by Harris in view of the controller as taught by Fujiwara to further include wherein the control circuitry is configured to determine the frequency of the AC waveform or the pulse waveform based on a selected one of a plurality of predetermined relationships between the frequency and the amperage parameter to aid in suppressing the generation of weld defects by being able suppress the irregular short circuits. [Col. 9, Lines 10-15]
Claim(s) 13-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Harris (US 2009/0071949) in view of Kadlec (US 2018/0050412)
As Per Claim 13, Harris discloses a welding-type power supply [abstract], comprising: 
power conversion circuitry [Fig. 2, #13] configured to convert input power to welding-type power Par. 31; “…The welding power supply 3 is illustrative as a switching inverter and is not intended to be limiting in any way. In the current embodiment, three phase power 6, shown by input power lines L1, L2 and L3 schematically represented in FIG. 2, may be directed to a power source rectifier 8 that produces an output signal through conductors 10, of which a DC signal may be directed to the input of an inverter 13…. The inverter 13 may include a transformer 15 having primary and secondary windings in a manner well known in the art. Output from the secondary windings may be directed to rectifier 18 providing positive and/or negative supply power to power output terminals 23a, 24a, respectively, which may be connected to studs 23, 24….”] 
having at least one of an alternating current (AC) waveform or a pulse waveform Par. 31; “…Persons of ordinary skill in the art will readily understand the application of the embodiments of the subject invention to welding power supplies including both DC and AC output power as well as switched mode power supplies…” the reference explicitly discloses an AC output power (AC Waveform). Moreover in Par. 32; “…Operation of the welder 1 in this way will successfully control the inverter 13 by way of controller 27 to produce the desired waveform in the welding process….”]; and 
control circuitry [Fig. 2, #27] configured to:
 determine an frequency of the AC waveform or the pulse waveform of the welding-type power [Claim 13; “…the welding profile includes one or more operating parameters; and, wherein the one or more operating parameters include at least one of: ….an AC frequency parameter…”] and;
control the power conversion circuitry [Fig. 2, #13] to output the welding-type power at the frequency [Claim 13; “…the welding profile includes one or more operating parameters; and, wherein the one or more operating parameters include at least one of: ….an AC frequency parameter…”] and  and based on the determined amperage parameter. [Par. 32; “….Feedback signals from the sense leads may be communicated to the controller 27 for use in adjusting the power output signal in compensating for power losses as may be incurred, for example, from the welding cables, switching devices and the like. In this way, a welding sequence or a welding profile may be implemented to control the current across electrode E and work piece W at each instance of the welding process. Operation of the welder 1 in this way will successfully control the inverter 13 by way of controller 27 to produce the desired waveform in the welding process…” moreover in Par. 35; “…one or more TIG welding parameters which may include:….Start Current 77, ….Peak Current 81 ….” the reference clearly discloses the controller (27) controls the inverter (13) to produce desired waveform in the welding process, in which the parameters of said welding process include an AC frequency (determined frequency) and one or more of a peak current (an amperage parameter)]
Harris does not disclose the control circuitry configured to, based on the frequency, determine an amperage parameter. 
Kadlec, much like Harris, pertains to a welding type power supply. [abstract]
Kadlec discloses the control circuitry configured to based on the frequency, determine an amperage parameter. [Par. 16; “…the control circuit to determine the threshold output current based on at least one of an AC frequency…” the examiner is interpreting the output current as being an amperage parameter]
Kadlec discloses the benefits of determining an amperage parameter based on a frequency in that it ensures a softer (less noise and intense) arc [Par. 9]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the controller as taught by Harris in view of the controller as taught by Kaldec to further include based on the frequency, determine an amperage parameter to ensure a softer (less noise and intense) arc [Par. 9]
As Per Claim 14, Harris discloses wherein the control circuitry [Fig. 2, #27] is configured to determine at least one of a pulse peak current time, a pulse peak current percentage, a pulse background current time, a pulse background current percentage, an AC waveform type, or a weld circuit inductance, [Par. 35; “…Accordingly, the display 60 may depict a graphical representation 72 showing one or more TIG welding parameters which may include: Pre-Flow 75, Start Current 77, Upslope 79, Peak Current 81, Background Current 83, Frequency 85, On-Time Peak percentage 87, Downslope 89, Finish Current 91, Post-Flow 93, AC Frequency 95, and AC Balance 97. To access the various parameters for the purpose of changing its value, the operator may depress the input selector 66 to highlight a particular parameter. Accordingly, the operator may cycle through the entire welding sequence by subsequently depressing the input selector until the desired welding parameter is highlighted….”]
wherein the control circuitry [Fig. 2, #27] is configured to determine the amperage parameter based on the at least one of the pulse peak current time, the pulse peak current percentage, the pulse background current time, the pulse background current percentage, the AC waveform type, or the weld circuit inductance. [Par. 35; “…Accordingly, the display 60 may depict a graphical representation 72 showing one or more TIG welding parameters which may include: Pre-Flow 75, Start Current 77, Upslope 79, Peak Current 81, Background Current 83, Frequency 85, On-Time Peak percentage 87, Downslope 89, Finish Current 91, Post-Flow 93, AC Frequency 95, and AC Balance 97. To access the various parameters for the purpose of changing its value, the operator may depress the input selector 66 to highlight a particular parameter. Accordingly, the operator may cycle through the entire welding sequence by subsequently depressing the input selector until the desired welding parameter is highlighted….”]
Harris does not disclose determining the amperage parameter based on the frequency.
Kadlec, much like Harris, pertains to a welding type power supply. [abstract]
Kadlec discloses determining the amperage parameter based on the frequency. [Par. 16; “…the control circuit to determine the threshold output current based on at least one of an AC frequency…” the examiner is interpreting the output current as being an amperage parameter]
Kadlec discloses the benefits of determining an amperage parameter based on a frequency in that it ensures a softer (less noise and intense) arc [Par. 9]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the controller as taught by Harris in view of the controller as taught by Kaldec to further determining the amperage parameter based on the frequency to ensure a softer (less noise and intense) arc [Par. 9]
As Per Claim 15, Harris discloses  wherein the amperage parameter comprises at least one of an average current, a root-mean-square (RMS) current, a peak current, an electrode negative peak current, an electrode negative commutation current, an electrode positive peak current, or an electrode positive commutation current. [Par. 35; “…Accordingly, the display 60 may depict a graphical representation 72 showing one or more TIG welding parameters which may include: Pre-Flow 75, Start Current 77, Upslope 79, Peak Current 81, Background Current 83, Frequency 85, On-Time Peak percentage 87, Downslope 89, Finish Current 91, Post-Flow 93, AC Frequency 95, and AC Balance 97….”]
As Per Claim 17, Harris discloses further comprising an operator interface  [Fig. 3, #57] comprising an input device [Fig. 4, #66] configured to receive the frequency. [Par. 35; “…To access the various parameters for the purpose of changing its value, the operator may depress the input selector 66 to highlight a particular parameter. Accordingly, the operator may cycle through the entire welding sequence by subsequently depressing the input selector until the desired welding parameter is highlighted. For example, the operator may depress the input selector 66 until the Pre-Flow 75 parameter is highlighted, illuminated or otherwise indicated….”]
As Per Claim 18, Harris discloses wherein the operator interface [Fig. 3, #57] is configured to receive an input [Fig. 3, #66] modifying the amperage parameter from the determined amperage parameter [Par. 35; “…Accordingly, the display 60 may depict a graphical representation 72 showing one or more TIG welding parameters which may include: Pre-Flow 75, Start Current 77, Upslope 79, Peak Current 81, Background Current 83, Frequency 85, On-Time Peak percentage 87, Downslope 89, Finish Current 91, Post-Flow 93, AC Frequency 95, and AC Balance 97. To access the various parameters for the purpose of changing its value, the operator may depress the input selector 66 to highlight a particular parameter. Accordingly, the operator may cycle through the entire welding sequence by subsequently depressing the input selector until the desired welding parameter is highlighted….”], the control circuitry [Fig. 2, #27] is configured to use the modified amperage parameter [Claim 10; “…a controller operable to adjust the power supply output responsive to a welding sequence; a user interface operatively connected to the controller, wherein the user interface is operable to modify the welding sequence…”], and the operator interface [Fig. 3, #57] is configured to output an indication of the modified amperage parameter  with respect to the determined amperage range. [Fig. 7; Par. 36, “…The display 60 dynamically updates the depicted image showing the new welding profile 73. With the "PULSE" mode turned off, there is no pulse frequency setting. Accordingly, the graphical representation 72 may be dynamically updated depicting a different welding profile 73, one in which there is no parameter for the pulse frequency. In this manner, the display 60 may be automatically updated with changes to the graphical representation 72 based upon the selected mode of operation….”; as clearly shown, the display of the interface outputs an amperage (Weld Current 100 A) in accordance with an updated weld profile]
Harris does not disclose the control circuitry is configured to determine an amperage range based on the frequency. 
Kadlec discloses the control circuitry is configured to determine an amperage range [Fig. 2, #204-#206] based on the frequency. [Claim 8; “…The control circuit is configured to determine the threshold output current based on at least one of an AC frequency, …” the examiner is interpreting the current thresholds determined as being an amperage range]
Kadlec discloses the benefits of determining an amperage parameter based on a frequency in that it ensures a softer (less noise and intense) arc [Par. 9]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the controller as taught by Harris in view of the controller as taught by Kaldec to further include the control circuitry is configured to determine an amperage range based on the frequency to ensure a softer (less noise and intense) arc [Par. 9]
Claim(s) 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Harris (US 2009/0071949) in view of Fujiwara (US 9776273) in further view of Sardy (US 2010/0133250) 
As Per Claim 6, Harris discloses the control circuitry [Fig. 2, #27] is configured to the select frequency via the operator interface [Fig. 2, #57; Par. 33; “…a user interface 57 for adjusting one or more parameters of the power supply 3 in establishing and maintaining the welding arc….” Moreover in Par. 35 “…one or more TIG welding parameters which may include: Pre-Flow 75, Start Current 77, Upslope 79, Peak Current 81, Background Current 83, Frequency 85, On-Time Peak percentage 87, Downslope 89, Finish Current 91, Post-Flow 93, AC Frequency 95…”]
Harris does not disclose  wherein the control circuitry is configured to limit modifications to the frequency , based on at least one of an upper frequency limit or a lower frequency limit 
Sardy, much like Harris, pertains to a welding method for implementing and monitoring a welding process. 
Sardy discloses wherein the control circuitry is configured to limit modifications to the frequency based on at least one of an upper frequency limit [Fig. 6, #39] or a lower frequency limit [Fig. 6, #38; Par. 66 “…In this situation, the control device 4 generates a control signal when the upper threshold is exceeded, i.e. the value of the maximum frequency Hmax 39. From emission of this control signal, the control device 4 activates the drive 25 of the feeding device 10 in such a way that the feed rate Vd of the welding rod 11 is reduced to its desired value....”]
Sardy discloses the benefits of having the upper and lower frequency limit in that it prevents permanent short circuiting, which cause an arc to be unexpectedly extinguished. [Par. 66]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the controller as taught by Harris in view of the controller as taught by Sardy to further include wherein the control circuitry is configured to limit modifications to the frequency , based on at least one of an upper frequency limit or a lower frequency limit to prevent permanent short circuiting which can lead to an arc to be unexpectedly extinguished. [Par. 66]
As Per Claim 7, Harris discloses all limitations of the invention except further comprising an output device configured to output a notification in response to determining that a difference between the modified frequency and a frequency limit is less than a threshold difference.
Sardy, much like Harris, pertains to a welding method for implementing and monitoring a welding process. 
Sardy discloses an output device configured to output a notification in response to determining that a difference between the modified frequency and a frequency limit is less than a threshold difference. [Par. 68; “…The threshold values 104 and 105 may exhibit a difference compared with the mean value of the control variable which is only a small fraction of the mean value of the control variable. In order to monitor the welding process, when the instantaneous value of the frequency H(t) 37 exceeds the upper threshold value 104 or drops below the lower threshold value 105, the control device 4 generates a control signal. As a function of the control signal, therefore, the control device 4 can interrupt the welding process or a status report listing statuses of the welding process or individual components of the welding system is generated…”] 
Sardy discloses the benefits of outputting a notification in that damage due to welding system can be prevented. [Par. 68] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the controller as taught by Harris in view of the output device as taught by Sardy to further include an output device configured to output a notification in response to determining that a difference between the modified frequency and a frequency limit is less than a threshold difference to prevent damage to the welding system. [Par. 68]
Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Harris (US 2009/0071949) in view of Fujiwara (US 9776273) in further view of Ulrich (US 2016/0167152)
As Per Claim 9, Harris discloses all limitations of the invention except wherein the control circuitry is configured to determine an inductance of a welding-type circuit to which the power conversion circuitry is coupled to output the welding-type power, wherein the control circuitry is configured to determine the frequency based on the amperage parameter and the determined inductance.
Ulrich, much like Harris, pertains to a power supply for a welding system. [abstract] 
Ulrich discloses the control circuitry [Fig. 1, #18] is configured to determine an inductance of a welding-type circuit  [Par. 6; “…The method also includes receiving a signal indicative of an inductor current of a DC signal generated by rectifying the AC signal via the power conversion circuitry, receiving a signal indicative of a voltage of the DC signal, and determining a ripple component of the inductor current and the welding voltage…”] to which the power conversion circuitry [Fig. 1, #16] is coupled to output the welding-type power [Par. 6, “…a welding system having a power supply coupled to a power source and configured to receive a power signal, the power supply having power conversion circuitry having one or more silicon-controlled rectifiers (SCRs) and configured to rectify the power signal to generate a DC signal for use in providing welding power…”], wherein the control circuitry is configured to determine the frequency based on the amperage parameter and the determined inductance. [Par. 20; “…the thyristor detection system may determine whether a thyristor is non-operating based on a comparison of the frequency of the ripple component of the inductor current and welding voltage signals and the frequency of the AC input signal….” The reference clearly discloses obtaining a frequency from an inductor current (determined inductance) and a frequency from an AC input signal (amperage parameter)]
Ulrich discloses the benefits of determining an inductance in that it aids in detecting a non firing, open or shorted circuit. [Par. 7] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the controller as taught by Harris in view of the controller as taught by Ulrich to further include wherein the control circuitry is configured to determine an inductance of a welding-type circuit to which the power conversion circuitry is coupled to output the welding-type power, wherein the control circuitry is configured to determine the frequency based on the amperage parameter and the determined inductance to aid in detecting a non-firing, open or shorted circuit. [Par. 7]
Claim(s) 16 is rejected under 35 U.S.C. 103 as being unpatentable over Harris (US 2009/0071949) in view of Kadlec (US 2018/0050412) in further view of Fujiwara (US 9776273)
As Per Claim 16, Harris discloses all limitations of the invention except wherein the control circuitry is configured to determine the amperage parameter based on a selected one of a plurality of predetermined relationships between the frequency and the amperage parameter.
Fujiwara, much like Harris, pertains to an arc welding method and arc welding apparatus [abstract] 
Fujiwara discloses wherein the control circuitry is configured to determine the amperage parameter based on a selected one of a plurality of predetermined relationships between the frequency and the amperage parameter. [Col. 6, Lines 63-67; “…Pulse waveform controller 13 includes a table or a relational expression correlating the set current, pulse waveform, pulse frequency and the number of pulses with each other…” ] moreover in Col. 7, Lines 1-5; “…Pulse waveform controller 13 determines that a predetermined number of pulse waveforms are output at a predetermined frequency based on the set current…” the reference explicitly discloses the controller is able to establish predetermined relationships between an amperage parameter (set current) and a frequency based on tables or relational expressions correlating the two]
Fujiwara discloses the benefits of correlating a current with a frequency in that it aids in suppressing the generation of weld defects by being able suppress the irregular short circuits. [Col. 9, Lines 10-15] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the controller as taught by Harris in view of the controller as taught by Fujiwara to further include wherein the control circuitry is configured to determine the amperage parameter based on a selected one of a plurality of predetermined relationships between the frequency and the amperage parameter to aid in suppressing the generation of weld defects by being able suppress the irregular short circuits. [Col. 9, Lines 10-15]
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMAD ABDEL-RAHMAN whose telephone number is (571)272-0417. The examiner can normally be reached M-F (7:30AM - 5:30 AM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on 571-272-9595. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMAD ABDEL-RAHMAN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/ERIN E MCGRATH/Primary Examiner, Art Unit 3761